DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on March 8, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. The support for the amendment is found in instant specification ([0043], [0059], [0061] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 1, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al (US 5,863,989) in view of Hosaka et al (JP05-306378, based on machine English translation), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419).

5. As to instant claims 1 and 9, Taguchi et al discloses a curable composition comprising:
A) 20-85 pbw of a polymerizable vinyl monomer having a structure of the formula (A):

    PNG
    media_image1.png
    27
    427
    media_image1.png
    Greyscale

    wherein Z is a (meth)acryloyl group; R1 is a phenyl group;

B) 5-30 pbw a polymerizable vinyl monomer having a structure of formula (B):

    PNG
    media_image2.png
    94
    431
    media_image2.png
    Greyscale

Wherein Z’s are (meth)acryloyl groups;
C) 10-50 pbw of a polymerizable vinyl monomer having the structure of formula (3):

    PNG
    media_image3.png
    29
    404
    media_image3.png
    Greyscale

             wherein Z is a (meth)acryloyl group;
D) an organic peroxide;

F) 5-35 pbw per 100 pbw of the components A)-C) of an elastomer component (col. 2, lines 33-35, as to instant claim 13), specifically MMA-butadiene-styrene copolymer or acrylonitrile-styrene-butadiene copolymer (col. 5, lines 19-21); and further
G) dicyclopentanyloxyalkyl (meth)acrylate (col. 4, lines 28-30).

6.  It is noted that the component B) of Taguchi et al corresponds to the component 
(1-3) of instant claim 1, i.e. a bifunctional (meth)acrylate having bisphenol structure. The organic peroxide of Taguchi et al corresponds to the component (2) of instant claims, i.e. a polymerization initiator.

7. As to instant claim 8, the curable resin is a two-pack curable resin composition comprising a first liquid and a second liquid, wherein the first liquid contains the organic peroxide and the second liquid contains the reducing agent (col. 2, lines 35-40).
8. As to instant claims 10, 11, the curable composition is an adhesive composition (col. 6, lines 5-16), used to bond adherends such as paper, wood, ceramics, glass (col. 6, lines 25-32) to form bonded products (col. 7, lines 7-8).

9. Thus, Taguchi et al discloses an adhesive curable composition based on combination of different (meth)acrylates, including a cyclic (meth)acrylate, with bisphenol di(meth)acrylate.

Taguchi et al does not teach the combination of (meth)acrylate monomers further comprising a tricyclic (meth)acrylate and a tricyclic di(meth)acrylate,
Hosaka et al discloses an adhesive composition comprising:
more than 40%wt %wt, or more than 50%wt of combination of:
a) a monofunctional tricycle acrylate; and
b) 5-50%wt of a bifunctional tricycle acrylate;
c) a polymerization initiator (Abstract; p. 4, lines 12-54; p.5, lines 1-5 of the translation),
wherein Hosaka et al teaches that the use of the combination of mono- and di-functional acrylates provide improved adhesiveness and high hardness (Abstract, p. 4, line 52-p. 5, lines 5 of the translation).
Given the combination of a) and b) is more than 50%wt, and the amount of b) is 10%wt, therefore, the amount of the component a) will intrinsically and necessarily be more than 40%wt as well.
11.  Since both Hosaka et al and Taguchi et al are related to adhesive curable acrylate-based compositions, and thereby belong to the same field of endeavor, wherein Hosaka et al discloses the composition comprising a combination of mono-functional tricyclic acrylate with a difunctional tricyclic acrylate to provide the compositions having improved adhesiveness, therefore, based on the combined teachings of Hosaka et al and Taguchi et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially the combination of the mono-functional tricyclic acrylate with a difunctional tricyclic acrylate of Hosaka et al as the  acrylate monomers in the composition of Taguchi et al, in the amounts as taught by Hosaka et al, especially since Taguchi et al  discloses the use of  Taguchi et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have 
12. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific relative amounts of the tricyclic monofunctional acrylate, tricyclic bifunctional acrylate and the difunctional bisphenol-based acrylate in the composition of Taguchi et al in view of Hosaka et al, so to produce a composition having a desired level of adhesiveness and hardness, thereby arriving at the present invention as well.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

13.  Taguchi et al  in view of Hosaka et al do not disclose the composition further comprising elastomers having no polymerizable unsaturated double bond at the terminal, the elastomers having polymerizable unsaturated double bond at the terminal, and the MMA-butadiene-acrylonitrile-styrene copolymer having less than 20%mol of acrylonitrile.

14. However,
1) Briggs’546 discloses (meth)acrylate-based adhesive compositions comprising (meth)acrylate monomers, initiator and further a graft copolymer rubber comprising methacrylate-acrylonitrile-butadiene-styrene (MABS) resins (corresponding to elastomers (4-3) of  instant claims 1 and 12) comprising about 5%wt of acrylonitrile (col. 
2)  Briggs’691 discloses (meth)acrylate-based adhesive curable compositions comprising:  a) elastomers including polychloroprene, ethylene-acrylate esters, homopolymers of epichlorohydrin and b) copolymers of butadiene with styrene, acrylonitrile, (meth)acrylates as the elastomers (col. 1, lines 62-67) to provide compositions having a combination of high adhesive bond impact strength for low temperature applications (Title, Abstract, col. 2, lines 40-45), wherein the elastomers a) (which correspond to elastomers (4-2) of instant claim 1) are used in amount of 
5-20%wt based on the total weight of the composition, and the elastomeric copolymers b) (corresponding to elastomers (4-3) of instant claim 1) are used in amount of 
10-30%wt based on the total weight of the composition (col. 5, lines 3-8; col. 3, lines 25-62).
3) Dawdy discloses curable acrylic adhesive compositions further comprising urethane-modified olefinic-terminated elastomers (corresponding to elastomer (4-1) of instant claims 1 and 12) used in amount of 10-80%wt of the composition (col. 5, lines 45-48), where the composition is curable at ambient temperature (Abstract, col. 2, lines 35-50).

15.  Since all of  Briggs’546, Briggs’691, Dawdy and Taguchi et al  in view of Hosaka et al are related to acrylic curable adhesive compositions comprising elastomers, and thereby belong to the same field of endeavor, wherein Briggs’546 discloses the use of methacrylate-acrylonitrile-butadiene-styrene (MABS) resins to provide a composition Briggs’691 and  Dawdy disclose the use of polychloroprene and olefinic terminated elastomers to provide compositions having high adhesive bond,  impact strength and curable at low temperatures, such as ambient temperature, therefore, based on the combined teachings of Briggs’546, Briggs’691, Dawdy and Taguchi et al  in view of Hosaka et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the MABS, polychloroprene and the olefinic terminated elastomers in amounts as taught by Briggs’546, Briggs’691, Dawdy, as the component  F) into the composition of Taguchi et al  in view of Hosaka et al, so to further improve adhesive properties, tensile strength of the composition of Taguchi et al  in view of Hosaka et al and to ensure the composition of Taguchi et al  in view of Hosaka et al is curable at low temperature, such as ambient temperature as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

16.  Thus, based on the teachings of Briggs’546, Briggs’691 and Dawdy: 
i) that the elastomers a) having no polymerizable unsaturated double bond at terminal, corresponding to elastomers (4-2) of instant claim 1, are used in amount of 
5-20%wt based on the total weight of the composition;
the elastomeric copolymers b), corresponding to elastomers (4-3) of instant claim 1, are used in amount of 10-30%wt based on the total weight of the composition, as taught by Briggs’691,  it would have been obvious to a one of ordinary skill in the art that the 
ii) that the urethane-modified olefinic-terminated elastomers (corresponding to the elastomer (4-1) of instant claim 1) may be used in adhesive compositions in amount of 10-80%wt based on the weight of the composition, i.e. may be used in amount of 10-30%wt as well, therefore, it would have been obvious to a one of ordinary skill in the art that the urethane-modified olefinic-terminated elastomers in the adhesive compositions of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy may be used in about the same amount as the copolymer MABS corresponding to the elastomer (4-3) of instant claim 1. 
That is, the elastomer a), the elastomer b) and the urethane-modified olefinic-terminated elastomer in the composition of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy may be used in about/close to equal amounts relative to each other as well, or in relative amounts where each of the elastomers a), b) and the urethane-modified olefinic-terminated elastomers maybe used in amount at least slightly higher than the other two elastomers, as well.
It is further noted that the claimed ratio of the elastomers (4-1)-(4-3) of 
(4-1) : (4-2) : (4-3) = 5 to 30 : 30 to 80 : 10 to 50 in a mass ratio of 100 parts by mass of the total amount of (4-1), (4-2), and (4-3) includes the weight ratio of 30:35:35, or 1:1.16:1.16,   i.e. about equal amounts of said elastomers as well.


Taguchi et al  in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy are overlapping with the corresponding ranges of those as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

18.  Since the composition of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts as those claimed in instant invention or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Taguchi et al  in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including tensile shear strength at 80ºC and T-type peel strength at 23ºC and at -20ºC that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19.  Further, based on the combined teachings of Taguchi et al  in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all the components, including the relative amounts and types of all elastomers used in the adhesive composition of Taguchi et al  in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy, so to prepare the final adhesive composition having a desired combination of properties including a desired level of adhesiveness, hardness, improved flow properties and curing, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

20. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the elastomers (4-1)-(4-3) in the weight ratios of 5 to 30 : 30 to 80 : 10 to 50 in a mass ratio of 100 parts by mass of the total amount of (4-1), (4-2), and (4-3) since all inventive and comparative examples presented in Tables 1-1 and 1-2 of instant specification show the compositions comprising a single amount of 30 parts of all .

21. Claims 1, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2010079958, based on machine English translation) in view of Kurimura (US 2014/0158280), Taguchi et al (US 5,863,989), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419).

22.  As to instant claims 1, 9-10, Nomura discloses an adhesive composition comprising a combination of:
A) monofunctional (meth)acrylate compound, specifically, dicyclopentenyl (meth)acrylate;
B) bifunctional (meth)acrylate, specifically tricyclodecane di(meth)acrylate in exemplified amount of 25%wt;
C) dimethacrylate of bisphenol in exemplified amount of 25%wt;
D) a polymerization initiator (p. 6, lines 1-20, Examples, Tables 1-2).

23. Though Nomura does not explicitly recite the relative amounts of the components A)-C)  in the ranges as claimed in instant invention and the composition further  comprising a reducing agent and elstomers,
Kurimura discloses an adhesive curable composition for use in multilayer laminates (as to instant claims 9-11), the composition comprising:
    A’) a polyfunctional (meth)acrylate, specifically dicyclopentanyl di(meth)acrylate ([0099]-[0100], [0103]);
    B’) a monofunctional (meth)acrylate, specifically dicyclopentanyl (meth)acrylate ([0108]), and
     C’) a polymerization initiator such as the organic peroxide,
     D’) a decomposition promoter, specifically iron acetylacetonate ([0121], [0124]), which corresponds to the reducing agent of instant claim 1;
wherein the mixing ratio of (A’) to (B’) is 5:95 to 95:5,
preferably the content of B’) of the monofunctional (meth)acrylate is 40-80 pbw based on 100 pbw of the total A’) and B’) ([0111]), i.e. monofunctional (meth)acrylate (corresponding to component (1-1) of instant claim 1) is used in amount of about equal to or higher than the polyfunctional (meth)acrylate (corresponding to the component 
(1-2) of instant claim 1).
The adhesive composition is provided as a two-part composition, wherein the first part includes the organic peroxide and the second part includes decomposition promoter ([0126], [0070] as to instant claim 8).

2) Taguchi et al discloses a curable adhesive composition comprising:
  A”) 20-85 pbw of a polymerizable vinyl monomer having a structure of the formula (A):

    PNG
    media_image1.png
    27
    427
    media_image1.png
    Greyscale

    wherein Z is a (meth)acryloyl group; R1 is a phenyl group;


    PNG
    media_image2.png
    94
    431
    media_image2.png
    Greyscale

Wherein Z’s are (meth)acryloyl groups;
 C”) 10-50 pbw of a polymerizable vinyl monomer having the structure of formula (3):

    PNG
    media_image3.png
    29
    404
    media_image3.png
    Greyscale

             wherein Z is a (meth)acryloyl group;
 D”) an organic peroxide;
 E”) a reducing agent (Abstract; col. 2, lines 5-35);
 F”) 5-35 pbw, per 100 pbw of ethylenically unsaturated components (col. 5, lines 30-33, as to instant claim 13), of an elastomer component (col. 2, lines 33-35), specifically MMA-butadiene-styrene copolymer or acrylonitrile-styrene-butadiene copolymer (col. 5, lines 19-21); and further
 G”) dicyclopentanyloxyalkyl (meth)acrylate (col. 4, lines 28-30),
wherein the composition has excellent durability and moisture resistance (col. 1, lines 1-6).
It is noted that the component B”) of Taguchi et al corresponds to the component 
(1-3) of instant claim 1, i.e. a bifunctional (meth)acrylate having bisphenol structure. The organic peroxide of Taguchi et al corresponds to the component (2) of instant claims, i.e. a polymerization initiator.
As to instant claim 8, the curable resin is a two-pack curable resin composition comprising a first liquid and a second liquid, wherein the first liquid contains the organic Taguchi et al).
As to instant claims 10, 11, the curable composition is an adhesive composition (col. 6, lines 5-16), used to bond adherends such as paper, wood, ceramics, glass (col. 6, lines 25-32) to form bonded products (col. 7, lines 7-8 of Taguchi et al).

24. Since all of Nomura, Kurimura and Taguchi et al are related to adhesive curable compositions based on mono- and bifunctional (meth)acrylates including cyclic, used in laminates, and thereby belong to the same field of endeavor, wherein Kurimura and Taguchi et al disclose the relative amounts of used tricyclic mono-functional acrylate, tricyclic bifunctional acrylate and bisphenol diacrylate in said adhesive compositions, and the use of reducing agents/decomposition promoters, to provide the compositions having durability and improved adhesiveness, therefore, based on the combined teachings of Nomura, Kurimura and Taguchi et al, it would have been obvious to a one of ordinary skill in the art to use the components A)-C) in the composition of Nomura in relative amounts as taught by Kurimura and Taguchi et al, further include an elastomer and a reducing agent, so to provide the adhesive composition having improved adhesiveness, moisture resistance and durability as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

25. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific relative amounts of the tricyclic monofunctional acrylate, tricyclic bifunctional acrylate and the  Nomura in view of  Kurimura and Taguchi et al, so to produce a final composition having a desired level of adhesiveness and hardness, thereby arriving at the present invention as well.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

26. Nomura in view of Kurimura and Taguchi et al do not disclose the composition further comprising elastomers having no polymerizable unsaturated double bond at the terminal, the elastomers having polymerizable unsaturated double bond at the terminal, and the MMA-butadiene-acrylonitrile-styrene copolymer having less than 20%mol of acrylonitrile.

27. However,
1) Briggs’546 discloses (meth)acrylate-based adhesive compositions comprising (meth)acrylate monomers, initiator and further a graft copolymer rubber comprising methacrylate-acrylonitrile-butadiene-styrene (MABS) resins (corresponding to elastomers (4-3) of  instant claims 1 and 12) comprising about 5%wt of acrylonitrile (col. 8, lines 5-15, 25-28, col. 6, lines 50-54, as to instant claim 7), wherein the MABS is used in amount of 7-34.8 pbw (col. 12, lines 54-67, Table) and wherein said composition comprises improved flow properties (col. 7, lines 10-16).
2)  Briggs’691 discloses (meth)acrylate-based adhesive curable compositions comprising:  a) elastomers including polychloroprene, ethylene-acrylate esters, 
5-20%wt based on the total weight of the composition, and the elastomeric copolymers b) (corresponding to elastomers (4-3) of instant claim 1) are used in amount of 
10-30%wt based on the total weight of the composition (col. 5, lines 3-8; col. 3, lines 25-62).
3) Dawdy discloses curable acrylic adhesive compositions further comprising urethane-modified olefinic-terminated elastomers (corresponding to elastomer (4-1) of instant claims 1 and 12) used in amount of 10-80%wt of the composition (col. 5, lines 45-48), where the composition is curable at ambient temperature (Abstract, col. 2, lines 35-50).

28.  Since all of  Briggs’546, Briggs’691, Dawdy and Nomura in view of  Kurimura and Taguchi et al are related to acrylic curable adhesive compositions comprising elastomers, and thereby belong to the same field of endeavor, wherein Briggs’546 discloses the use of methacrylate-acrylonitrile-butadiene-styrene (MABS) resins to provide a composition having improved flow properties (col. 7, lines 10-16); Briggs’691 and  Dawdy disclose the use of polychloroprene and olefinic terminated elastomers to provide compositions having high adhesive bond,  impact strength and curable at low temperatures, such as ambient temperature, therefore, based on the combined teachings of Briggs’546, Briggs’691, Dawdy and Nomura in view of  Kurimura and Taguchi et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the MABS, polychloroprene and the olefinic terminated elastomers in amounts as taught by Briggs’546, Briggs’691, Dawdy, as the elastomer component  into the composition of Nomura in view of  Kurimura and Taguchi et al so to further improve adhesive properties, tensile strength of the composition of Nomura in view of  Kurimura and Taguchi et al and to ensure the composition of Nomura in view of  Kurimura and Taguchi et al is curable at low temperature, such as ambient temperature as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

29.  Thus, based on the teachings of Briggs’546, Briggs’691 and Dawdy: 
i) that the elastomers a) having no polymerizable unsaturated double bond at terminal, corresponding to elastomers (4-2) of instant claim 1, are used in amount of 
5-20%wt based on the total weight of the composition;
the elastomeric copolymers b), corresponding to elastomers (4-3) of instant claim 1, are used in amount of 10-30%wt based on the total weight of the composition, as taught by Briggs’691,  it would have been obvious to a one of ordinary skill in the art that the elastomers a) and the elastomers b) may be used in about equal amounts, or either one of the elastomers a) and b) maybe be used in at least slightly higher amount than the other of the elastomers a) and b);
10-80%wt based on the weight of the composition, i.e. may be used in amount of 10-30%wt as well, therefore, it would have been obvious to a one of ordinary skill in the art that the urethane-modified olefinic-terminated elastomers in the adhesive compositions of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy may be used in about the same amount as the copolymer MABS corresponding to the elastomer (4-3) of instant claim 1. 
That is, the elastomer a), the elastomer b) and the urethane-modified olefinic-terminated elastomer in the composition of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy may be used in about/close to equal amounts relative to each other as well, or in relative amounts where each of the elastomers a), b) and the urethane-modified olefinic-terminated elastomers maybe used in amount at least slightly higher than the other two elastomers, as well.
It is further noted that the claimed ratio of the elastomers (4-1)-(4-3) of 
(4-1) : (4-2) : (4-3) = 5 to 30 : 30 to 80 : 10 to 50 in a mass ratio of 100 parts by mass of the total amount of (4-1), (4-2), and (4-3) includes the weight ratio of 30:35:35, or 1:1.16:1.16,   i.e. about equal amounts of said elastomers as well.

30.  All ranges in the relative amounts of the components in the adhesive composition of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy are overlapping with the corresponding ranges of those as claimed in instant invention.


31.  Since the composition of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Nomura in view of Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including tensile shear strength at 80ºC and T-type peel strength at 23ºC and at -20ºC that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

32.  Further, based on the combined teachings of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all the components, including the relative amounts and types of all elastomers (i.e. corresponding to elastomers 4-1 to 4-3 of instant claims) used in the adhesive composition of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy, so to prepare the final adhesive composition having a desired combination of properties including a desired level of adhesiveness, tensile strength, hardness, improved flow properties and curing, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

33. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the elastomers (4-1)-(4-3) in the weight ratios of 5 to 30 : 30 to 80 : 10 to 50 in a mass ratio of 100 parts by mass of the total amount of (4-1), (4-2), and (4-3) since all inventive and comparative examples presented in Tables 1-1 and 1-2 of instant specification show the compositions comprising 30pbw of all elastomers that include 15%wt of elastomer (4-1); 60%wt of elastomer (4-2) and 25%wt of elastomer (4-3) only; .

34. Claims 1, 7, 9-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2010079958, based on machine English translation) in view of Watanabe et al (US 5,932,625), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419).

35.  As to instant claims 1, 9-10, Nomura discloses an adhesive composition comprising a combination of:
A) monofunctional (meth)acrylate compound, specifically, dicyclopentenyl (meth)acrylate;
B) bifunctional (meth)acrylate, specifically tricyclodecane di(meth)acrylate in exemplified amount of 25%wt;
C) dimethacrylate of bisphenol in exemplified amount of 25%wt;
D) a polymerization initiator (p. 6, lines 1-20, Examples, Tables 1-2).

36. Though Nomura does not explicitly recite the relative amounts of the components A)-C)  in the ranges as claimed in instant invention and the composition further  comprising a reducing agent,
Watanabe et al discloses a curable composition comprising:

B’) 30-70%wt of a polyfunctional unsaturated monomer having cyclic structure that includes a combination of tricyclodecanediyldimethylene di(meth)acrylate and bisphenol di(meth)acrylate (col. 3, lines 11-20, 46-48);
C’) a photoinitiator (col. 5, lines 10-15, Abstract);
D’) a trimethylamine (col. 7, lines 50-53), which corresponds to a reducing agent as claimed and disclosed in instant specification ([0031], [0032] of instant specification) and
E’) a polybutadiene, styrene-butadiene-styrene and/or chloroprene (col. 7, lines 55-57), i.e. elastomers.
Thus, the component A’) of Watanabe et al corresponds to the component (1-1) of instant claim 1 and to component A) of Nomura; the component B’) of Watanabe et al  corresponds to the components (1-2) and (1-3) of instant claim 1 and to the components B) and C) of Nomura.
The composition of Watanabe et al is having excellent mechanical strength and high heat resistance (Abstract).

37. Since  both Nomura and Watanabe et al  are related to curable compositions based on mono- and bifunctional (meth)acrylates including cyclic, and thereby belong to the same field of endeavor, wherein Watanabe et al  disclose the tricyclic mono-functional acrylate being used in amount of 30-70%wt, and the use of triethylamine reducing agent, to provide the compositions having excellent mechanical strength and  Nomura and Watanabe et al, it would have been obvious to a one of ordinary skill in the art to use the component A)-C) in the composition of Nomura in relative amounts as taught by Watanabe et al , further include an elastomer and a reducing agent, so to provide the composition having improved excellent mechanical strength and high heat resistance as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

38. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the specific relative amounts of the tricyclic monofunctional acrylate, tricyclic bifunctional acrylate and the difunctional bisphenol-based acrylate in the composition of Nomura in view of  Watanabe et al, so to produce a final composition having a desired level of adhesiveness and mechanical strength, thereby arriving at the present invention as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

39. Though Nomura in view of Watanabe et al recite the composition further comprising chloroprene and polybutadiene (col. 7, lines 55-56 of Watanabe et al), Nomura in view of Watanabe et al do not disclose the composition further comprising elastomers having polymerizable unsaturated double bond at the terminal, and the MMA-butadiene-acrylonitrile-styrene copolymer having less than 20%mol of acrylonitrile.

1) Briggs’546 discloses (meth)acrylate-based adhesive compositions comprising (meth)acrylate monomers, initiator and further a graft copolymer rubber comprising methacrylate-acrylonitrile-butadiene-styrene (MABS) resins (corresponding to elastomers (4-3) of  instant claims 1 and 12) comprising about 5%wt of acrylonitrile (col. 8, lines 5-15, 25-28, col. 6, lines 50-54, as to instant claim 7), wherein the MABS is used in amount of 7-34.8 pbw (col. 12, lines 54-67, Table) and wherein said composition comprises improved flow properties (col. 7, lines 10-16).
2)  Briggs’691 discloses (meth)acrylate-based adhesive curable compositions comprising:  a) elastomers including polychloroprene, ethylene-acrylate esters, homopolymers of epichlorohydrin and b) copolymers of butadiene with styrene, acrylonitrile, (meth)acrylates as the elastomers (col. 1, lines 62-67) to provide compositions having a combination of high adhesive bond impact strength for low temperature applications (Title, Abstract, col. 2, lines 40-45), wherein the elastomers a) (which correspond to elastomers (4-2) of instant claim 1) are used in amount of 
5-20%wt based on the total weight of the composition, and the elastomeric copolymers b) (corresponding to elastomers (4-3) of instant claim 1) are used in amount of 
10-30%wt based on the total weight of the composition (col. 5, lines 3-8; col. 3, lines 25-62).
3) Dawdy discloses curable acrylic adhesive compositions further comprising urethane-modified olefinic-terminated elastomers (corresponding to elastomer (4-1) of instant claims 1 and 12) used in amount of 10-80%wt of the composition (col. 5, lines 45-48), where the composition is curable at ambient temperature (Abstract, col. 2, lines 35-50).
Briggs’546, Briggs’691, Dawdy and Nomura in view of  Watanabe et al are related to acrylic curable adhesive compositions comprising elastomers, and thereby belong to the same field of endeavor, wherein Briggs’546 discloses the use of methacrylate-acrylonitrile-butadiene-styrene (MABS) resins to provide a composition having improved flow properties (col. 7, lines 10-16); Briggs’691 and  Dawdy disclose the use of polychloroprene and olefinic terminated elastomers to provide compositions having high adhesive bond,  impact strength and curable at low temperatures, such as ambient temperature, therefore, based on the combined teachings of Briggs’546, Briggs’691, Dawdy and Nomura in view of Watanabe et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the MABS, polychloroprene and the olefinic terminated elastomers in amounts as taught by Briggs’546, Briggs’691, Dawdy, as the elastomer component  into the composition of Nomura in view of Watanabe et al so to further improve adhesive properties, tensile strength of the composition of Nomura in view of Watanabe et al and to ensure the composition of Nomura in view of Watanabe et al is curable at low temperature, such as ambient temperature as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

42.  Thus, based on the teachings of Briggs’546, Briggs’691 and Dawdy: 
i) that the elastomers a) having no polymerizable unsaturated double bond at terminal, corresponding to elastomers (4-2) of instant claim 1, are used in amount of 
5-20%wt based on the total weight of the composition;
the elastomeric copolymers b), corresponding to elastomers (4-3) of instant claim 1, are used in amount of 10-30%wt based on the total weight of the composition, as taught by Briggs’691,  it would have been obvious to a one of ordinary skill in the art that the elastomers a) and the elastomers b) may be used in about equal amounts, or either one of the elastomers a) and b) maybe be used in at least slightly higher amount than the other of the elastomers a) and b);
ii) that the urethane-modified olefinic-terminated elastomers (corresponding to the elastomer (4-1) of instant claim 1) may be used in adhesive compositions in amount of 10-80%wt based on the weight of the composition, i.e. may be used in amount of 10-30%wt as well, therefore, it would have been obvious to a one of ordinary skill in the art that the urethane-modified olefinic-terminated elastomers in the adhesive compositions of Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy may be used in about the same amount as the copolymer MABS corresponding to the elastomer (4-3) of instant claim 1. 
That is, the elastomer a), the elastomer b) and the urethane-modified olefinic-terminated elastomer in the composition of Nomura in view of  Watanabe et al , Briggs’546, Briggs’691 and Dawdy may be used in about/close to equal amounts relative to each other as well, or in relative amounts where each of the elastomers a), b) and the urethane-modified olefinic-terminated elastomers maybe used in amount at least slightly higher than the other two elastomers, as well.
It is further noted that the claimed ratio of the elastomers (4-1)-(4-3) of 

It is further noted that the claimed content ratio of 50 parts by mass with respect to 100 parts by mass of the monomer (1) (instant claim 13) means that the elastomer component (4) is used in amount of about 33%wt or less of the composition.

43.  Given in the composition of  Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy: 
- the elastomers a) having no polymerizable unsaturated double bond at terminal corresponding to elastomers (4-2) of instant claim 1 are used in amount of 
12%wt based on the total weight of the composition;
- the elastomeric copolymers b) corresponding to elastomers (4-3) of instant claim 1, are used in amount of 11%wt based on the total weight of the composition, 
- the urethane-modified olefinic-terminated elastomers (corresponding to the elastomer (4-1) of instant claim 1) may be used in adhesive compositions in amount of 10%wt based on the weight of the composition, 
therefore, the relative ratio between the elastomers (corresponding to 
(4-2):(4-3):(4-1) of instant claim 1) will be 36.4:33.3:30.3 (as to instant claim 1) and the total amount of elastomers will be 33%wt based on the weight of the composition (as to instant claim 13).

 Nomura in view of  Watanabe et al, Briggs’546, Briggs’691 and Dawdy are either overlapping with or close to the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

45.  Since the composition of Nomura in view of  Watanabe et al, Briggs’546, Briggs’691 and Dawdy is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts or in amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including tensile shear strength at 80ºC and T-type peel strength at 23ºC and at -20ºC that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

46.  Further, based on the combined teachings of Nomura in view of  Watanabe et al, Briggs’546, Briggs’691 and Dawdy, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all the components, including the relative amounts and types of all elastomers  (i.e. corresponding to 4-1 to 4-3 of instant claims) used in the adhesive composition of Nomura in view of  Watanabe et al, Briggs’546, Briggs’691 and Dawdy, so to prepare the final adhesive composition having a desired combination of properties including a desired level of adhesiveness, tensile strength, hardness, improved flow properties and curing, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

47. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the elastomers (4-1)-(4-3) in the weight ratios of 5 to 30 : 30 to 80 : 10 to 50 in a mass ratio of 100 parts by mass of the total amount of (4-1), (4-2), and (4-3) since all inventive and comparative examples presented in Tables 1-1 and 1-2 of instant specification show the compositions comprising 30 parts of all elastomers that include .

48. Claims 1, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2010079958, based on machine English translation) in view of Watanabe et al (US 5,932,625), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419), in further view of Kurimura (US 2014/0158280).

49. The discussion with respect to Nomura (JP2010079958, based on machine English translation) in view of Watanabe et al (US 5,932,625), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419), set forth in paragraphs 34-47 above, is incorporated here by reference.

50. Though Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy do not recite the composition being divided into a first components and a second component, and a  bonded body being bonded by the composition,
Kurimura discloses an adhesive curable composition for use in multilayer laminates (Abstract, as to instant claims 9-11), the composition comprising:
    A’) a polyfunctional (meth)acrylate, specifically dicyclopentanyl di(meth)acrylate ([0099]-[0100], [0103]);

     C’) a polymerization initiator such as the organic peroxide,
     D’) a decomposition promoter, specifically iron acetylacetonate ([0121], [0124]), which corresponds to the reducing agent of instant claim 1;
wherein the mixing ratio of (A) to (B) is 5:95 to 95:5,
preferably the content of B) of the monofunctional (meth)acrylate is 40-80 pbw based on 100 pbw of the total A) and B) ([0111]).
The adhesive composition is provided as a two-part composition, wherein the first part includes the organic peroxide and the second part includes decomposition promoter ([0126], [0070] as to instant claim 8).

51. Since Kurimura and Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy are related to adhesive compositions based on a combination of bifunctional cyclic (meth)acrylates, monofunctional cyclic (meth)acrylates and bisphenol-based bifunctional (meth)acrylates, and thereby belong to the same field of endeavor, wherein Kurimura teaches the composition being provided as a two-part composition to prolong the storage and the composition being used for bonding laminates, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kurimura and Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy, and to prepare the composition of Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy as a two-part composition to avoid the premature curing and prolong shelf life, and further to use, or obvious to try Nomura in view of Watanabe et al, Briggs’546, Briggs’691 and Dawdy for bonding laminates as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
52.  Applicant's arguments filed on March 8, 2021 have been fully considered, but are moot in light of the discussion set forth above.
53.  With respect to Applicant’s arguments regarding the rejections of Claims 1, 7-11, 13 under 35 U.S.C. 103 as being unpatentable over Taguchi et al (US 5,863,989) in view of Hosaka et al (JP05-306378, based on machine English translation), Briggs (US 4,536,546) (Briggs’546), Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419) and Claims 1, 7-11, 13 under 35 U.S.C. 103 as being unpatentable over Nomura (JP2010079958, based on machine English translation) in view of Kurimura (US 2014/0158280), Taguchi et al (US 5,863,989), Briggs (US 4,536,546) (Briggs’546), in further view of Briggs (US 5,112,691) (Briggs’691) and Dawdy (US 4,769,419), it is noted that:
1) Since the compositions of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy and of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy are substantially the same as that claimed in instant invention, i.e. comprise substantially the same components used in substantially the same amounts of in amounts having ranges overlapping with those as claimed in instant invention, therefore, the compositions of Nomura in view of Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy and of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including tensile shear strength at 80ºC and T-type peel strength at 23ºC and at -20ºC that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
2) Further, based on the combined teachings of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy, and on the combined teachings of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of all the components, including the relative amounts of the monofunctional (meth)acrylates and bifunctional (meth)acrylates, and the relative amounts and types of all elastomers (i.e. corresponding to 4-1 to 4-3 of instant claims) used in the adhesive composition of Nomura in view of  Kurimura, Taguchi et al, Briggs’546, Briggs’691 and Dawdy, and in the composition of Taguchi et al in view of Hosaka et al, Briggs’546, Briggs’691 and Dawdy, so to prepare the final adhesive composition having a desired combination of properties including a desired level of adhesiveness, i.e. T-type peel strength, and tensile strength,  thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764